DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The After Final amendment filed on May 5, 2022 has been entered. The Examiner’s amendment is in regards to the claims filed with the After Final response on May 5, 2022. 

Authorization for this examiner’s amendment was given in an interview with George Bardmesser (Reg. No. 44020) on May, 17, 2022.

The application has been amended as follows: 
Please change the claim status identifier of claim 13 to “currently amended”. 
Please amend claim 18 by changing “The system of claim 1” to “The system of claim 16”.
Please amend claim 20 by changing “The system of claim 1” to “The system of claim 16”.



Response to Amendment
The current Office action is in response to Applicant’s amendment filed on May 5, 2022. 
Claims 1-4, 13-16, and 19-20 have been amended. 
Claim 17 has been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed May 5, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities found in the claims.
Applicant’s arguments, see Pg. 6, filed May 5, 2022, with respect to claim 4 have been fully considered and are persuasive.  The 112(a) rejection of claim 4 has been withdrawn. Applicant has removed the claimed subject matter that was not adequately described by the specification. 
Applicant’s arguments, see Pgs. 6-9, filed May 5, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1,  Applicant argues Gregerson fails to teach the plurality of detector arrays arranged in the arc of the C-arm with the adjacent detector arrays abutting each other because the detectors have a gap between them as shown in Fig. 12. This argument is persuasive. Gregerson teaches a plurality of X-ray detectors arranged in an arc of the C-arm but fails to teach the plurality of detector arrays abutting each other. Wilson fails to disclose a plurality of detector arrays arranged in the arc of the C-arm. 
Regarding claim 16,  Applicant has amended the claim to include the subject matter that was indicated as allowable in the previous Office action. 
Allowable Subject Matter
Claims 1-16, and 18-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Wilson (U.S. 2001/0048732), Tesic (U.S. 5,287,546) and Gregerson (U.S. 2004/0022350).
Regarding claim 1:
Wilson discloses an X-ray imaging system comprising:
a frame ( Fig. 1, 22);
a gantry (Fig. 1, 20) mounted on the frame (Fig. 1, 22);
 an electromagnetic linear drive ([0023, bearing is motorized) coupled to the gantry for translating the gantry in a horizontal direction for performing linear scanning of a human body as a single longitudinal scan ([0025], moveable platform moves along rails to scan patient); 
a C-arm (Fig. 1, 24) mounted on the gantry, 
an X-ray source (Fig. 1, 30) mounted to one end of C-arm (Fig. 1, 24) and having a focal spot (Fig. 1, 30);
 an X-ray detector (Fig. 1, 32) mounted to the opposite end of the C-arm (Fig. 1, 24), 
each detector array of the plurality of detector arrays formed of a plurality of pixel lines ([0024], array of pixels), 
each pixel line of the plurality of pixel lines formed of a plurality of pixels ([0024], plurality of pixels).
Tesic teaches the C-arm rotatable across at least a 90 degree angle (Col. 11, lines 7-24, 90 degree rotation).
Gregerson teaches the X-ray detector formed of a plurality of detector arrays ([0043], three detectors) arranged in an arc on the C-arm ([0043], three detectors arranged along the curvature of the gantry), each detector array being a flat two-dimensional rectangular sensor ([0043], three detectors that are two dimensional and flat), 
wherein each detector array is mounted perpendicular to a radial line between a focal spot of the X-ray source and a middle of each detector array (Fig. 5, middle of detectors are perpendicular to the focal spot of X-ray source 6).
However, Wilson, Tesic, and Gregerson fails to disclose the X-ray detector formed of a plurality of detector arrays arranged in an arc on the C-arm with adjacent detector arrays abutting each other, wherein each detector array of the plurality of detector arrays is mounted perpendicular to a radial line the focal spot of the X-ray source and a middle of each detector array.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-15 are allowable by virtue of their dependency.
Regarding claim 16:
Wilson discloses an X-ray imaging system comprising:
a frame ( Fig. 1, 22);
a gantry (Fig. 1, 20) mounted on the frame (Fig. 1, 22);
 an electromagnetic linear drive ([0023, bearing is motorized) coupled to the gantry for translating the gantry in a horizontal direction for performing linear scanning of a human body as a single longitudinal scan ([0025], moveable platform moves along rails to scan patient); 
a C-arm (Fig. 1, 24) mounted on the gantry, 
an X-ray source (Fig. 1, 30) mounted to one end of C-arm (Fig. 1, 24) and having a focal spot (Fig. 1, 30);
 an X-ray detector (Fig. 1, 32) mounted to the opposite end of the C-arm (Fig. 1, 24), 
each detector array of the plurality of detector arrays formed of a plurality of pixel lines ([0024], array of pixels), 
each pixel line of the plurality of pixel lines formed of a plurality of pixels ([0024], plurality of pixels).
Tesic teaches the C-arm rotatable across at least a 90 degree angle (Col. 11, lines 7-24, 90 degree rotation).
Gregerson teaches the X-ray detector including a plurality of flat two-dimensional rectangular detector arrays ([0043], three detectors) arranged in an arc on the C-arm ([0043], three detectors arranged along the curvature of the gantry; [0043], three detectors that are two dimensional and flat), 
wherein each detector array of the plurality of detector arrays is mounted perpendicular to a radial line between a focal spot of the X-ray source and a middle of each detector array (Fig. 5, middle of detectors are perpendicular to the focal spot of X-ray source 6).
However, Wilson, Tesic and Gregerson fail to disclose wherein the plurality of detector arrays includes 7 detector arrays.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 18-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884